SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No.4)* Patni Computer Systems Limited (Name of Issuer) Equity Shares American Depositary Shares (Title of Class of Securities) (CUSIP Number) Stephen M. Schultz, Esq. Kleinberg, Kaplan, Wolff & Cohen, P.C. 551 Fifth Avenue, New York, New York 10176 Tel: (212) 986-6000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 9, 2012 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box [ ]. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Elliott Associates, L.P. 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) [x] (b) [ ] 3.SEC USE ONLY 4.SOURCE OF FUNDS* WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [] 6.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7.SOLE VOTING POWER 8SHARED VOTING POWER 0 9.SOLE DISPOSITIVE POWER 10.SHARED DISPOSITIVE POWER 0 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES*[ ] 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.5% 14.TYPE OF REPORTING PERSON* PN *SEE INSTRUCTIONS BEFORE FILLING OUT! 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Elliott International, L.P. 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) [x] (b) [ ] 3.SEC USE ONLY 4.SOURCE OF FUNDS* WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [] 6.CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands, British West Indies NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7.SOLE VOTING POWER 0 8SHARED VOTING POWER 9.SOLE DISPOSITIVE POWER 0 10.SHARED DISPOSITIVE POWER 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES*[ ] 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.5% 14.TYPE OF REPORTING PERSON* PN *SEE INSTRUCTIONS BEFORE FILLING OUT! 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Elliott International Capital Advisors Inc. 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) [x] (b) [ ] 3.SEC USE ONLY 4.SOURCE OF FUNDS* OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [] 6.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7.SOLE VOTING POWER 0 8SHARED VOTING POWER 9.SOLE DISPOSITIVE POWER 0 10.SHARED DISPOSITIVE POWER 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES*[ ] 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.5% 14.TYPE OF REPORTING PERSON* CO *SEE INSTRUCTIONS BEFORE FILLING OUT! This statement is filed with respect to equity shares with a par value of Rs. 2 each (the "Common Stock"), of Patni Computer Systems Limited (the "Issuer"), beneficially owned by Elliott Associates, L.P. and its wholly-owned subsidiaries (collectively, "Elliott"), Elliott International, L.P. and its wholly-owned subsidiaries (collectively, "Elliott International") and Elliott International Capital Advisors Inc. ("EICA")(collectively, the "Reporting Persons") as of February 9, 2012 and amends and supplements the Schedule 13D filed on October 26, 2011, as previously amended (collectively, the "Schedule 13D").Except as set forth herein, the Schedule 13D is unmodified. ITEM 3.Source and Amount of Funds or Other Consideration. Elliott Working Capital $38,412,216 Elliott International Working Capital$70,802,194 ITEM 5.Interest in Securities of the Issuer. (a)Elliott individually beneficially owns 4,709,859 shares of Common Stock.The 4,709,859 shares of Common Stock individually beneficially owned by Elliott constitute 3.5% of the outstanding shares of Common Stock.The 4,709,859 shares of Common Stock individually beneficially owned by Elliott are held by Mansfield (Mauritius) Limited, a Mauritius company and wholly-owned subsidiary of Elliott. Elliott International and EICA beneficially own an aggregate of 8,746,880 shares of Common Stock, which constitute 6.5% of all of the outstanding shares of Common Stock.The 8,746,880 shares are held by Suffolk (Mauritius) Limited, a Mauritius company and wholly-owned subsidiary of Elliott International. Collectively, Elliott, Elliott International and EICA beneficially own 13,456,739 shares of Common Stock constituting 9.9% of all of the outstanding Shares. (b)Elliott has the power to vote or direct the vote of, and to dispose or direct the disposition of, the shares of Common Stock beneficially owned by it. Elliott International has the shared power with EICA to vote or direct the vote of, and to dispose or direct the disposition of, the shares of Common Stock owned by Elliott International.Information regarding each of Elliott International and EICA is set forth in Item 2 of this Schedule 13D and is expressly incorporated by reference herein. (c)The transactions effected by the Reporting Persons during the past sixty (60) days other than those previously disclosed in this Schedule 13D are set forth on Schedule 1 attached hereto. ITEM 7. Material to be Filed as Exhibits. Exhibit A - Joint Filing Agreement (previously filed) Schedule 1 - Transactions of the Reporting Persons Effected During the Past 60 Days SIGNATURES After reasonable inquiry and to the best of its knowledge and belief, the undersigned each certifies that the information with respect to it set forth in this statement is true, complete and correct. Dated:February 15, 2012 ELLIOTT ASSOCIATES, L.P. By: Elliott Capital Advisors, L.P., as General Partner By: Braxton Associates, Inc., as General Partner By:/s/ Elliot Greenberg Elliot Greenberg Vice President ELLIOTT INTERNATIONAL, L.P. By:Elliott International Capital Advisors Inc., as Attorney-in-Fact By:/s/ Elliot Greenberg Elliot Greenberg Vice President ELLIOTT INTERNATIONAL CAPITAL ADVISORS INC. By:/s/ Elliot Greenberg Elliot Greenberg Vice President SCHEDULE 1 Transactions of the Reporting Persons Effected During the Past 60 Days other than those previously disclosed in this Schedule 13D The following transactions were effected by Mansfield (Mauritius) Limited, a Mauritius company and wholly-owned subsidiary of Elliott Associates, L.P.: Date Security Amount of Shs. Bought (Sold) Approx. Price per Share (excl. of Commissions) 10-Feb-2012 ES 471.370771 Rs 10-Feb-2012 ES 471.241417 Rs 09-Feb-2012 ES 470.766862 Rs 09-Feb-2012 ES 471.329545 Rs 08-Feb-2012 ES 471.324584 Rs 08-Feb-2012 ES 471.269488 Rs 07-Feb-2012 ES 468.275800 Rs 07-Feb-2012 ES 468.998095 Rs 06-Feb-2012 ES 467.865243 Rs 06-Feb-2012 ES 467.814145 Rs 03-Feb-2012 ES 467.886522 Rs 02-Feb-2012 ES 466.293322 Rs 02-Feb-2012 ES 466.267864 Rs 01-Feb-2012 ES 466.353235 Rs 01-Feb-2012 ES 466.334129 Rs 31-Jan-2012 ES 464.433535 Rs 31-Jan-2012 ES 465.542373 Rs 30-Jan-2012 ES 460.396552 Rs 30-Jan-2012 ES 458.332270 Rs 27-Jan-2012 ES 470.194050 Rs 24-Jan-2012 ES 471.273057 Rs 23-Jan-2012 ES 471.292436 Rs 20-Jan-2012 ES 471.309634 Rs 19-Jan-2012 ES 471.359511 Rs 19-Jan-2012 ES 471.284322 Rs 18-Jan-2012 ES 470.882856 Rs 18-Jan-2012 ES 471.319529 Rs 17-Jan-2012 ES 471.336989 Rs 13-Jan-2012 ES 470.244958 Rs 12-Jan-2012 ES 467.797200 Rs 11-Jan-2012 ES 466.310150 Rs 10-Jan-2012 ES 466.378450 Rs 05-Jan-2012 ES 451.237490 Rs 04-Jan-2012 ES 451.237500 Rs 03-Jan-2012 ES 451.220562 Rs 02-Jan-2012 ES 446.630702 Rs 30-Dec-2011 ES 447.164601 Rs 29-Dec-2011 ES 443.979059 Rs 28-Dec-2011 ES 445.584862 Rs 27-Dec-2011 ES 444.643799 Rs 27-Dec-2011 ES 444.251583 Rs 26-Dec-2011 ES 444.211354 Rs 23-Dec-2011 ES 443.915107 Rs 22-Dec-2011 ES 446.066059 Rs 21-Dec-2011 ES 446.215769 Rs 20-Dec-2011 ES 446.157560 Rs 19-Dec-2011 ES 445.989857 Rs 16-Dec-2011 ES 443.853106 Rs ES Equity Share All of the above transactions were effected on the open market. The following transactions were effected by Suffolk (Mauritius) Limited, a Mauritius company and wholly-owned subsidiary of Elliott International, L.P: Date Security Amount of Shs. Bought (Sold) Approx. Price per Share (excl. of Commissions) 10-Feb-2012 ES 471.241323 Rs 09-Feb-2012 ES 470.766868 Rs 08-Feb-2012 ES 471.324556 Rs 07-Feb-2012 ES 468.998114 Rs 06-Feb-2012 ES 467.814146 Rs 03-Feb-2012 ES 467.886491 Rs 03-Feb-2012 ES 470.708779 Rs 02-Feb-2012 ES 466.353322 Rs 02-Feb-2012 ES 466.267900 Rs 01-Feb-2012 ES 466.333692 Rs 31-Jan-2012 ES 464.433623 Rs 31-Jan-2012 ES 466.252934 Rs 30-Jan-2012 ES 465.782671 Rs 30-Jan-2012 ES 460.396542 Rs 27-Jan-2012 ES 470.194063 Rs 27-Jan-2012 ES 471.359633 Rs 24-Jan-2012 ES 471.273155 Rs 24-Jan-2012 ES 471.289744 Rs 23-Jan-2012 ES 471.292640 Rs 23-Jan-2012 ES 471.287673 Rs 20-Jan-2012 ES 471.308800 Rs 20-Jan-2012 ES 471.282033 Rs 19-Jan-2012 ES 471.283790 Rs 18-Jan-2012 ES 470.882831 Rs 17-Jan-2012 ES 471.337157 Rs 13-Jan-2012 ES 471.370261 Rs 13-Jan-2012 ES 470.373548 Rs 12-Jan-2012 ES 467.797209 Rs 11-Jan-2012 ES 466.334887 Rs 10-Jan-2012 ES 466.647002 Rs 05-Jan-2012 ES 451.236896 Rs 04-Jan-2012 ES 451.237446 Rs 04-Jan-2012 ES 451.232236 Rs 03-Jan-2012 ES 451.192424 Rs 03-Jan-2012 ES 451.220760 Rs 02-Jan-2012 ES 446.436595 Rs 02-Jan-2012 ES 446.630679 Rs 30-Dec-2011 ES 447.164618 Rs 30-Dec-2011 ES 447.437778 Rs 29-Dec-2011 ES 443.979055 Rs 29-Dec-2011 ES 441.750637 Rs 28-Dec-2011 ES 445.584878 Rs 28-Dec-2011 ES 445.615556 Rs 27-Dec-2011 ES 444.643800 Rs 27-Dec-2011 ES 444.293862 Rs 27-Dec-2011 ES 444.251590 Rs 26-Dec-2011 ES 444.211182 Rs 26-Dec-2011 ES 444.213750 Rs 23-Dec-2011 ES 443.915071 Rs 23-Dec-2011 ES 443.793163 Rs 22-Dec-2011 ES 446.066061 Rs 22-Dec-2011 ES 440.973997 Rs 21-Dec-2011 ES 446.216292 Rs 21-Dec-2011 ES 446.215759 Rs 20-Dec-2011 ES 446.216289 Rs 20-Dec-2011 ES 446.157574 Rs 19-Dec-2011 ES 446.056061 Rs 19-Dec-2011 ES 445.989849 Rs 16-Dec-2011 ES 445.505273 Rs 16-Dec-2011 ES 443.853061 Rs ES Equity Share All of the above transactions were effected on the open market.
